                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF CALIFORNIA



    UNITED STATES OF AMERICA,                  No. 2:17-CR-00184-KJM

                   Plaintiff,

         v.                                    ORDER FOR RELEASE OF PERSON
                                               IN CUSTODY
    ALEXANDER LOPEZ,

                   Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release ALEXANDER LOPEZ;

Case No. 2:17-CR-00184-KJM, from custody for the following reasons:

        __ Release on Personal Recognizance
        __ Bail Posted in the Sum of $

                                __   Unsecured Appearance Bond

                                __   Appearance Bond with 10% Deposit

                                __   Appearance Bond with Surety

                                __   Corporate Surety Bail Bond

        __X (Other): Time Served


Issued at Sacramento, California on            March 30, 2020     ____   , at _12:17 pm___

.



                                     _______________________________________
                                     Kimberly J. Mueller
                                     Chief United States District Judge
